Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 and 15-18 are pending in the application. Claims 1-4, 6, 8-12 and 15-18 are rejected. Claims 5 and 7 are objected to.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on November 6th, 2020.

Specification
The amendment filed November 6th, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “which are incorporated herein by reference herein in their entireties” with respect to the U.S. Provisional Application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is directed to MPEP 211.02 (I), which particularly addresses incorporation by references filed after a filing date as follows:
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e) or 120 and 37 CFR 1.78 for benefit of a prior-filed provisional application, nonprovisional application, or international application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(a). The purpose of 37 CFR 1.57(a) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP §201.06 and 201.17. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e) or 120 if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(a). See 37 CFR 1.57(b). Se MPEP §§ 201.17 and 608.01(p).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In the instant application, the incorporation by reference statement is being added after the application's filing date (PCT filing date of May 8th, 2019) which is after September 21st, 2004 when there was a rule change.  Therefore, the “incorporation by reference” being added to the specification per the Amendment filed November 6th, 2020 is deemed new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is rejected as indefinite since the claim recites “R6 and R6 are the same and are selected from the group consisting of hydrogen and deuterium;”. The claim refers to the same variable being the same. It is unclear if Applicant only intended to limit the scope of R6 or if the claim was intended to refer to R5 and R6.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The option for -R3-R4- to be -CH(CH2OH)-CH2-CH2-O- does not fall within the scope of parent claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 6, 8-12 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over International Application Publication No. WO 2010/074219 A1 by Imamura et al. (where a machine translation is appended to the reference) in view of Chen et al. Tetrahedron Letters 2012, 53, 2171-2176.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Imamura et al. teach compounds of the following general formula (page 5 of the original document) for use as (abstract) dual SGLT1/SGLT2 inhibitors:

    PNG
    media_image2.png
    207
    442
    media_image2.png
    Greyscale
.
The prior art further teaches that compounds are useful in the treatment of type-2 diabetes, insulin resistance, obesity and NASH which are embraced by instant claims 15-18. As species of the genus, the prior teaches the following examples on page 24:

    PNG
    media_image3.png
    433
    594
    media_image3.png
    Greyscale
.
The prior art further teaches additional numerous species beginning on page 67 and through page 69.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The instant claims encompass compounds where the 5-position of the pyran (having a CHOH group) is replaced with a CF2 group. The instantly claimed compounds would read on formula (I) where R1a is hydrogen, R1 is hydroxymethyl, R0 is fluoro, R2 is hydroxy, R3 is hydrogen (or methyl for example 6), R4 is methyl, ethyl or methoxy, R5 and R6 are hydrogen and A is benzothienyl-2-yl. These definitions read on instant claims 1-4, 6, 8-11 (where the second and third compounds of claim 11 would correspond to modifying examples 1 and 6 of the prior art). 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Chen et al. teach the following on page 2171:

    PNG
    media_image4.png
    294
    783
    media_image4.png
    Greyscale

Chen et al. illustrate the structural modification on page 2172 as follows:

    PNG
    media_image5.png
    528
    401
    media_image5.png
    Greyscale
.
The modification performed by Chen et al. is the same modification that would yield compounds instantly claimed if performed on the compounds of the primary reference. Furthermore, Chen et al. teach that compounds being studied have the same SGLT2 inhibitor property (abstract). Chen et al. provide the following conclusion on page 2175:

    PNG
    media_image6.png
    104
    499
    media_image6.png
    Greyscale

A person having ordinary skill in the art in seeking to obtain additional useful SGLT1/SGLT2 inhibitors would have been motivated to perform the same structural modification on the compounds of the primary reference with the reasonable expectation that additional useful inhibitors would be obtained.
	Regarding instant claims 12 and 15-18, the prior art teaches “A pharmaceutical composition comprising the compound of [1] or a salt
thereof, and a pharmaceutically acceptable excipient” on page 3 of the machine translation portion and the prior art further teaches application in the treatment of conditions embraced by instant5 claims 15-18. A person having ordinary skill in the art having generated the new compounds would have been motivated to prepare analogous compositions and apply them in the same utilities.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626